

117 HR 2520 IH: Kids In-Person Determines School Success Act
U.S. House of Representatives
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2520IN THE HOUSE OF REPRESENTATIVESApril 14, 2021Mr. Johnson of South Dakota (for himself, Mr. Mann, Mr. Kelly of Mississippi, Mr. Weber of Texas, Mr. Babin, Mrs. Fischbach, Ms. Malliotakis, Mr. Donalds, and Ms. Tenney) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo assess the impact of school closures due to COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Kids In-Person Determines School Success Act or the KIDS Success Act. 2.Reports and assessment on impact of school closures due to COVID–19(a)LEA information collectionNot later than 60 days after the date of enactment of this Act, each local educational agency that received funds under section 2001 of the American Rescue Plan Act of 2021 (Public Law 117–2) shall submit to the Secretary of Education a report that includes the following:(1)With respect to each unopened school in the jurisdiction of such agency—(A)an explanation of the reasons such school has not opened for full-time, in-person learning in accordance with the guidance of the Centers for Disease Control titled Operational Strategy for K–12 Schools through Phased Prevention, as updated on March 19, 2021; and(B)the expected date on which students are expected to return to such school for full-time, in-person learning.(2)The total amount of Federal COVID–19 relief funds received by the local educational agency in the preceding 12 months.(3)Such other information as the Secretary of Education may require.(b)Assessment and report(1)AssessmentUsing the information received from local educational agencies under subsection (a) and other available research and information, the Secretary of Education shall conduct an assessment of the effects of school closures due to COVID–19, including—(A)the long-term effects of extended e-learning and hybrid learning on students;(B)the effect of such closures on student absenteeism and disciplinary changes; and(C)any other effects the Secretary determines to be relevant.(2)ReportNot later than 180 days after the date of enactment of this Act, the Secretary of Education shall submit to Congress a report on the results of the assessment conducted under paragraph (1).(c)DefinitionsIn this Act:(1)The term unopened school means an elementary school or secondary school that is not open for full-time, in-person learning as of April 5, 2021.(2)The terms elementary school, local educational agency, and secondary school have the meanings given those terms in section 8101 if the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).